DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group 1 (claims 20-32), with traverse, in the reply filed on 8/03/2022. 
Applicant argues that it is apparent from the specification that the claimed strain is different from the bacterial strains disclosed by Farmer et al.. The argument has been considered but is found unpersuasive. Determination of a special feature being a special technical feature is based on the claims and not on the specification. Moreover, any characteristic of the claimed strain not disclosed by the prior art does not necessarily mean that the claimed strain is novel. As set forth in the last office action, Bacillus subtilis strain B1 of Farmer et al. (WO 2017/044953 A1) shares 100% identity with the DNA sequence of B. subtilis deposited as DSM 32540. Another prior art, Ayangbile et al. (WO 2017/048636 A1), has also been found to share 100% identity with the claimed strain. There is thus a reasonable probability they are the same strains. Hence, the technical feature is not a special technical feature over the prior art.
With respect to the election of species requirement, it is only applicable if applicant elected Group 2. But since Group 1 is elected for examination, the election of species requirement has been withdrawn.
Claims 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 20-32 have been examined on the merits.

Priority
The instant application is a national stage entry of PCT/EP2018/067422, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on applications CN201710618158.9 (filed on 7/26/2017 in China) and EP17179052.0 (filed on 6/30/2017 in EP). Certified copies of the foreign priority documents are on file.
It is noted, however, that application CN201710618158.9 is not written in English. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the Chinese application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020, 7/31/2020, 9/18/2020, 1/27/2021, 3/20/2021, 7/21/2021, 3/15/022, 8/03/2022, and 10/02/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.
The listing of references in the specification (pages 20-23 and 26-29) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Thus, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 22 is objected to since the following symbols for genes are not italicized: “yqfD”; “gyrB”; “rpoB”; and “groEL”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: 
(i) there are genus names that are abbreviated without being defined first, i.e., the first recited genus names should be amended (“C. perfringens ATCC 13124” in line 3, “S. aureus subsp. aureus DSM 20231” in line 4, “C. coli DSM 4689” in line 5, “E. cecorum DSM 20683” in line 5) such that the full names are recited; and 
(ii) the term “subsp.” in line 4 is italicized even though it is not part of a species name. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Bacillus subtilis strain DSM 32540 was deposited on 6/14/2017 under the Budapest Treaty and accepted by Leibniz Institute DSMZ-German Collection of Microorganisms and Cell Cultures (DSMZ) on 6/19/2017 (lines 24-27, page 1 of specification; see also submitted certificate of biological deposit). However, there is no indication with regards to its public availability. 
An affidavit or declaration by Applicant or a statement by the attorney of record over his/her signature and registration number, stating that the biological material will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Furthermore, Applicant must state that the deposited material will be maintained for a period of 30 years, or 5 years after the most recent request date, whichever is longer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 20-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 20-32 recite a law of nature and a natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed product is directed to a law of nature and natural phenomenon. 
Prong 1: the claims recite “A Bacillus subtilis strain or a preparation thereof” that is selected from a group consisting of “a) a B. subtilis strain deposited as DSM 32540; b) a mutant of the B. subtilis strain deposited as DSM 32540; c) a preparation of…” a) or b), or “d) a preparation containing a mixture of compounds from…” a), b), and/or c). 
According to the Specification, B. subtilis DSM 32540 was identified through targeted screening of naturally occurring isolates (line 24, page 1). This disclosure indicates the strain is a naturally occurring product. Applicant also states that the mutants of said strain are “preferably spontaneous mutants”, which refers to “mutants that arise from DSM 32540 without the intentional use of mutagens, such as by growing the Bacillus subtilis strain in the presence of UV light and/or by applying high temperature or protoplast formation and/or in the presence of a certain antibiotic to which the parent strain is susceptible” (lines 1-5, page 5). Given that this statement does not define the recited mutant but merely provides a preferred embodiment, the term “a mutant of the B. subtilis strain deposited as DSM 32540” encompasses strains of B. subtilis DSM 32540 that mutated naturally and those formed via genetic engineering. In addition, a mixture of compounds “from the” deposited strain and/or any mutant is interpreted to mean the compounds are naturally produced. Thus, all the recited variants of the claimed product are considered products of nature. 
Prong 2: in some embodiments, the Bacillus subtilis strain or a preparation thereof is required to be in a composition that also comprises “at least one further component” or “a pharmaceutically acceptable carrier”, wherein the additional component can comprise “a protein, carbohydrate fat, probiotic, prebiotic enzyme, vitamin, immune modulator, milk replacer, mineral, amino acid, coccidiostat, acid-based product, medicine, or combination thereof”. Since the additional component and pharmaceutically acceptable carriers includes other natural products (such as water and saline for the latter), their presence merely combines various natural products together and does not result in a significant change in structure, property, or function. Providing the claimed product as a composition such as a feed/food or pharmaceutical product also does not limit its use to a particular field or technology. Hence, there are no additional elements that integrate the recited judicial exception into a practical application.
The answer to Step (2B) is “no”. Formulating the claimed strain as a composition such as in the form of a feed/food in combination with an additional component (protein, carbohydrate, fat, probiotic, prebiotic, enzyme, vitamin, immune modulator, milk replacer, mineral, amino acid, coccidiostat, acid-based product, and/or medicine), or as a pharmaceutical composition in a pharmaceutically acceptable carrier, is well-understood and conventional in the art. 
For example, Schmidt et al. (US 2012/0328571 A1) teaches a method for enhancing the health of human by administering to the human a composition comprising Bacillus subtilis QST713 or a mutant thereof (Abstract). The B. subtilis--containing composition can be incorporated into food or drink (par. [0030]) and include anti-diarrheal agents, anti-gas agents, antibiotics, anti-inflammatory drugs, amino acids, vitamins, and minerals (par. [0039]). It can also be formulated as a pharmaceutical in combination with a pharmaceutically acceptable carrier (par. [0041]).
Hence, claims 20-32 are directed to a judicial exception and do not qualify as eligible subject matter under 35 USC § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-32 are rejected under 35 U.S.C. 102(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Farmer et al. (WO 2017/044953 A1).
Farmer et al. provides microbes and by-products of their growth, as well as methods of using said microbes and by-products (lines 34-36, page 3). The microbes are salt-tolerant, surfactant over-producing Bacillus subtilis strains and the by-products include metabolites, polymers, biosurfactants, enzymes, carbon dioxide, organic acids, and solvents (lines 9-14, page 4). In some embodiments, the B. subtilis strains are capable of thriving under low oxygen conditions or grown under anaerobic conditions (lines 25-26, page 8).
One example B. subtilis strain is B1, which hydrolyzes starch, utilizes citrate, and grows with 15% NaCl (lies 16-24, page 14). Other examples are B1 mutants referred to as strains B2 and B3 that have 14 mutations relative to the genome sequence of strain B1 (lines 7-9, page 15). Farmer et al.’s B strains produce more biosurfactant compared to wild-type B. subtilis and are capable of growing under high salt environments and anaerobic conditions (lines 19-24, page 15). Under anaerobic conditions, the major metabolites are lactic acid and acetic acid (line 37, page 6; lines 1-2, page 7; Figures 12B-12C). The disclosed B. subtilis strains also produce enzymes that degrade oil and other petroleum products (lines 24-25, page 15).
The B. subtilis strains can be combined with other compositions and employed in various applications: oil recovery (lines 36-37, page 26; lines 1-3, page 27); environmental remediation of oil spills (lines 20-23, page 28); production of biosurfactants (lines 113, page 29); promotion of robust root colonization and healthy growth of beneficial microorganisms (lines 8-31, page 30); and regulation of weeds, diseases, nematodes, insects, and other pests (lines 1-6 and 29-33, page 31). The other compositions that can be combined with the B. subtilis strains include surfactants, polymers, and alkaline compounds.
The B. subtilis B strains and growth by-products of Farmer et al. reads on the instant application as follows:
Regarding claim 20: the B. subtilis strain B1, and its mutants B2 and B3, are equivalent to “A Bacillus subtilis strain or a preparation thereof selected from the following group consisting of: a) a B. subtilis strain deposited as DSM 32540; b) a mutant of the B. subtilis strain deposited as DSM 32540 and having all identifying characteristics of the deposited strain”. 
Farmer et al. teaches that the B strains’ growth by-products can be retained in the microorganisms or secreted into the liquid medium which can be subjected to concentration and purification (i.e., composition can be a cell-free fermentation broth or contains cells), and can further contain compounds that stabilize the activity of said by-products (lines 24-28, page 39). The growth by-products of the B. subtilis B strains is analogous to “d) a preparation containing a mixture of compounds from the B. subtilis strain of paragraph (a), and/or the mutant B. subtilis strain of paragraph (b)”. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strain differs, and if so to what extent, from the disclosed strains. Farmer et al.’s B strains have DNA sequences of 16S rDNA that share 100% identity with the instant application’s SEQ ID NO:1 (see ABSS Sequence search result # 2), and share the properties of being able to grow under high salt environments and anaerobic conditions, which demonstrate a reasonable probability that they are identical to Applicant’s B. subtilis strain deposited under accession number DSM 32540. Thus, the burden of establishing novelty by objective evidence is shifted to applicant.
Claim 20 is therefore anticipated by, or considered obvious over, Farmer et al..
	Regarding claim 21: mutant strains B2 and B3 only have 14 mutations relative to the genome sequence of strain B1. Given that B1 shares 100% DNA sequence with the claimed strain, the mutant strains therefore read on “wherein the Bacillus subtilis strain or a preparation thereof is a mutant comprising a DNA sequence identity to the strain DSM 32540 of at least 95%”.
Regarding claim 22: the strain or preparation of claim 20 is further required to exhibit at least one the recited characteristics (a yqfD sequence, gyrB sequence, rpoB sequence, or groEL sequence having a sequence identity of at least 99.5% to the polynucleotide sequence of SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, or SEQ ID NO:5, respectively).
Farmer et al. does not disclose any of the recited polynucleotide sequences.
However, merely because characteristics of prior art strains are not disclosed in a reference does not make a claimed strain patentable. The prior art strains possess inherent characteristics which might not have been revealed by the tests performed. Nonetheless, the disclosed strains may be the same strain as claimed. Clear evidence that the strains of the cited prior art do not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution.
Regarding claim 23: B. subtilis strain B1 sharing 100% DNA sequence with the claimed strain’s 16S rDNA (SEQ ID NO:1) meets the limitation “wherein the Bacillus subtilis strain or a preparation thereof comprises a strain with a 16S rDNA sequence comprising a sequence identity of at least 99.5 % to the polynucleotide sequence of SEQ ID NO:1.”.
Regarding claim 24: the B. subtilis B strains being able to grow anaerobically satisfies “wherein the B. subtilis strain or a preparation thereof comprises a strain able to grow anaerobically”.
Regarding claims 25: the B. subtilis strain or a preparation thereof of claim 20 is further required to be “able to inhibit the growth of at least one strain selected from the group consisting of: C perfringens ATCC 13124; C. perfringens BB-081_Cpe; C. perfringens BB_031_Cpe; C. difficile DSM 1296; S. aureus subsp. aureus DSM 20231; S. gallinaceus DSM 15349; S. suis DSM 9682; C. coli DSM 4689; and E. cecorum DSM 20683”.
Farmer et al. is different from the instant claim in that it is silent regarding the inhibitory activity of the disclosed strains against the recited strains. The prior art only states that a composition comprising the B. subtilis B strains and/or their growth by-products can be applied to control unwanted microbial growth (claim 40). 
But as explained above (see rejection on claim 22), the disclosed B. subtilis B strains may be the same as the claimed strain even though certain properties are not taught by the prior art. MPEP § 2112 states that an inherent feature need not be recognized at the time of invention.
Regarding claim 26: lactic acid and acetic acid being found in the culture medium during growth under anaerobic conditions indicates that the disclosed B strains can grow in the presence of lactic acid and acetic acid, which corresponds to “wherein the B. subtilis strain or a preparation thereof is a strain able to grow in the presence of 0.05 wt % acetic acid, 0.05 wt % propionic acid, and/or 0.2 wt % lactic acid”.
Although Farmer et al. does not teach the recited concentrations, the working concentration range of active agent can be found through routine optimization and experimentation. See MPEP 2144.05 (II)B. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regrading claims 27-28: the B. subtilis strain or a preparation thereof of claim 20 is additionally required to comprise “one or more activities selected from the group consisting of: cellulase activity; xylanase activity; catalase activity; and superoxide dismutase activity”, and further defined as “a strain able to grow in presence of 2 mM bile”, respectively.
Farmer et al. only teaches that the disclosed strains are useful for producing enzymes but does not specify which enzymes (lines 3-5, page 5). It also does not explicitly show that the B. subtilis strains can be grown in 2 mM bile.
Despite this, the courts have held that undisclosed characteristics of prior art strains does not necessarily make a claimed strain patentable. Farmer et al.’s strains can have inherent properties that are merely not found by the performed experiments. Based on some shared characteristics pointed out above, there is a reasonable probability that the disclosed strains may be the same as the claimed invention. It should also be noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent properties before the effective filing date of the claimed invention. See MPEP § 2112.
Regarding claims 29-30: the B. subtilis strains being combined with other compositions such as surfactants, polymers, and alkaline compounds is the same as claim 29’s “composition comprising the B. subtilis strain or a preparation thereof claim 20 and at least one further component”.
Farmer et al. also teaches that the B. subtilis B strains and their growth by-products can be used in animal feed and food/beverage preparation (lines 12-15, page 3). Moreover, they can be added with additional ingredients including buffers, carriers like water, and nutrients (lines 28-37, page 10). These teachings fulfill “wherein the composition is a feed or food and the additional component comprises a protein, carbohydrate, fat, probiotic, prebiotic, enzyme, vitamin, immune modulator, milk replacer, mineral, amino acid, coccidiostat, acid-based product, medicine, or combination thereof”.
Regarding claim 31: the composition of claim 29 is further specified to be a “pharmaceutical composition and the additional component is a pharmaceutically acceptable carrier”, which is read upon by Farmer et al.’s teachings that the disclosed products/compositions can be combined with buffers and carriers like water. 
Regarding claim 32: the composition is claim 29 is additionally stipulated to be “for improving the health status of an animal or a human being”. This limitation merely recites an intended function. 
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
 In this case, all the recited components of the claimed formulation are present in Farmer’s et al.’s disclosed products/compositions. With the presence of all the recited components, the disclosed formulation would be deemed structurally the same as the claimed formulation. A chemical composition and its properties are inseparable, thus if the prior art teaches the chemical composition, the properties are necessarily present. 	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/049155. 
The co-pending application is drawn to a preparation a probiotic strain comprising Bacillus subtilis, Bacillus licheniformis, Bacillus amnyloliquefaciens and/or Bacillus pumilus and an amino acid comprising glutamine, a salt of glutamine, glutamic acid, a salt of glutamic acid, conjugated glutamine, and/or an oligopeptide of 2-10 natural amino acid units in length. The preparation can be provided as a feed or food supplement, or as a pharmaceutical composition that also comprises a pharmaceutically acceptable carrier. Although the claims at issue are not identical, they are not patentably distinct from each other because in an embodiment, the probiotic strain can be B. subtilis DSM 32540.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651